Title: From George Washington to Thomas McKean, 16 July 1781
From: Washington, George
To: McKean, Thomas


                  sir.
                     Head Quarters near Dobb’s Ferry 16th July 1781
                  
                  I have been duly honored by the Receipt of your Excellency’s Favor of the 8th instant—with a Resolution of Congress of the 7th & an Extract of a Letter from Goverr Greene of the 7th of June, inclosed.
                  Your Excellency is not unacquainted with the Measures which had been taken to draw forth the Aid of Militia for the Security of the State of Rhode Island, on the Withdraw of the French Troops from Newport—it is unnecessary for me to recapitulate on that Head.
                  I have also received a Letter from Govr Greene on the same Subject—to which I had replied previous to the Receipt of your Excellency’s Favor.  I have the Honor to be with perfect Regard & Esteem Your Excellency’s Most Obedient and humble Servant
                  
                     Go: Washington
                  
               